Citation Nr: 1436374	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  13-08 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1966 to October 1968 and from January 2004 to January 2005.  He was awarded the Combat Infantry Badge during his first period of service.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran has tinnitus that is related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.

II.  Service Connection

The Veteran says he has tinnitus due to exposure to hazardous noises in service since his first period of service and that it has gotten worse with time.  His DD Forms 214 reflect he received the Combat Infantry Badge during his first period of service. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  

In the case of a veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b).

At VA examinations in November 2010 and January 2011, the Veteran reported he first noticed buzzing or ringing in his ears in 1968.  The Veteran is competent to provide a diagnosis of tinnitus because it does not involve a complex medical question.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Veteran is competent to report experiencing tinnitus since service.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the Veteran's statement into question.

The file does not reflect that the Veteran complained or was seen for tinnitus in service.  And, in reports of medical history from October 1968 and December 1998, the Veteran noted no ear problems.  Although the Board acknowledges the aforementioned evidence, it finds that it does not specifically deny tinnitus nor contradict the Veteran's assertions.  Considering the Veteran's in-service noise exposure and his credible assertions regarding the onset of tinnitus in service, the evidence shows that Veteran has experienced tinnitus since service.  Resolving all doubt in favor of the Veteran, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

Further development is required prior to adjudicating the Veteran's claim for service connection for bilateral hearing loss.

The November 2010 VA examiner indicated that the opinion provided is based in large part on a June 2004 post-deployment health assessment record from the Veteran's second period of service, which is apparently in an "electronic medical record."  That record has not been associated with the claims file and is not available for the Board's review.  Service treatment records from the Veteran's second period of active duty are unavailable (see December 2010 memorandum), but it is unclear whether any records, in addition to the June 2004 record, pertaining to reserve service between October 1968 and January 2004 are available.  On remand, the June 2004 electronic record and any outstanding service treatment or medical records must be obtained and associated with the file. 

The VA examinations include diagnoses of bilateral hearing loss which the examiners noted first manifested between the Veteran's periods of service.  Audiometric findings at separation from the Veteran's first period of service are normal but a June 2004 Reserve record shows a decrease in hearing.  The November 2010 examiner specifically noted that without audiometric data from the Veteran's second period of service, it cannot be determined whether additional decrease in hearing could be due to service.  

Based on the evidence currently of record, the Board cannot determine whether the Veteran's hearing loss is related to his first period of service or was incurred between his two periods of active duty but may have been aggravated by his second period of active duty. 

Because the file lacks an entry examination for the Veteran's second period of service, the presumption of soundness attaches, and the burden is on VA to rebut this presumption.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase was due to the natural progress of the preexisting condition.  Id. at 1096 .

A medical opinion is necessary to adjudicate the claim.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to secure the Veteran's service medical records for any reserve service between October 1968 and January 2004 through official channels.  Also attempt to obtain the June 2004 electronic post-deployment health assessment record referenced in the November 2010 VA examination.  

If the June 2004 record cannot be obtained, provide a negative response and associate it with the file.

2.  Upon completion of the above, schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed bilateral hearing loss.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

The examiner is requested to specifically address:

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had hearing loss that existed prior to his entry onto his second period of active duty in January 2004?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the preexisting hearing loss was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's hearing loss had its onset during his second period of service or is otherwise related to either period of active duty service?

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


